 INTERNATIONAL MINERALS & CHEMICAL CORPORATION53tion has engaged in unfair labor practices within the meaning of Section 8 (a) (3)of the Act.3.By maintaining a contract containing unlawful security provisions, therebyencouraging membership in Respondent Union, Respondent Association has engagedin unfair labor practices within the meaning of Section 8 (a) (3) of the Act.4.By interfering with, restraining, and coercing employees in the exercise of therights guaranteed by Section 7 of the Act, Respondent Association has engagedin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.5.By causing an employer-member of Respondent Association to discriminateagainst A. B. Coates in violation of Section 8 (a) (3) of the Act, and by maintaininga contract containing unlawful union-security provisions, Respondent Union hasengaged in unfair labor practices within the meaning of Section 8 (b) (2) of the Act.6.By restraining and coercing employees in the exercise of the rights guaranteedin Section7 of the Act,Respondent Union has engaged in unfair labor practiceswithin the meaning of Section 8 (b) (1) (A) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]InternationalMinerals & Chemical Corporation(PotashDivi-sion)andInternational Union of Operating Engineers, ]Local855, A. F. ]L., Petitioner.Case [Vo. 33-RC--505. July 7,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Harold L. Hudson, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.2'The International Union of Mine, Mill and Smelter workers, Local Union 415, Inde-pendent, herein called Smelter workers, and the International Association of Machinists,Permian Basin Lodge 1900, herein called IAM, were permitted to intervene at the bearingon the basis of existing contracts with the Employer covering employees in the unit soughtby the PetitionerUnited Stone and Allied Products workers of America, CIO, hereincalled CIO, and Carlsbad Potash Basin Union, Independent, herein called Independent,were permitted to intervene on the basis of a proper showing of interests.The Petitioner, IAM, and Smelter workers do not agree that the Independent is a labororganizationAs the Independent exists for the purpose of representing employees incollective bargaining with employers, we find that the Independent is a labor organizationwithin the meaning of Section 2 (5) of the Act.2In its brief to the Board, the IAM filed motions to dismiss the petition, insofar as itconcerned the various groups of employees represented by IAM, on the grounds that thePetitioner was not the traditional union and had not made a sufficient showing of interestfor each group of said employeesThe motions are hereby deniedAs no severance prob-lem is involved herein, the Petitioner need not be the traditional representative of theemployees soughtFurthermore, we are administratively satisfied that the Petitioner hasmade a proper showing of interest in the unit in which an election is directed herein113 NLRB No. 3. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employercontendsthat its contracts with the Smelter Workersand the IAM are a bar to the instant petition. The Smelter Workersagrees with this position.All other parties to the proceeding, in-cluding the IAM, contend that the contracts were prematurely ex-tended, and that the petition was therefore timely filed.In 1953, the Employer negotiated contracts with the Smelter Work-ers andthe IAM, together covering all of the employees sought hereinby the Petitioner.These contracts became effective on May 1, 1953,and had common expiration dates of May 31, 1955, subject to reopen-ing on economicmatters.Pursuant to the reopeningclauses, supple-ments to these contracts were separately negotiated and executed inthe summer of 1954, and the expiration dates of the contracts wereextended to May 31, 1956. The instant petition was filed on March4, 1955.The Employer asserts that the premature extension doctrine shouldnot be applied here because (1) the contractual supplements were notmade in order to forestall the claims of rival labor organizations orto frustrate the desires of the employees to select other bargainingagents; (2) the 15 contracts between the unions and the 5 companiesengaged in the mining and refining of potash in the Carlsbad potashbasin have common expiration dates of May 31, 1956; 1 (3) it granteda substantial wage increase to its employees in the supplemental agree-ment; and (4) the purpose of the unions and the companies in extend-ing their contracts until 1956 was to contribute toward thestabiliza-tion of labor management relationships in the Carlsbad potash basin.We find no merit in these contentions. The Board has consistentlyheld that in the application of the Board's premature extension doc-trine, the question of good faithin executing such extension is notdeterminative of the issue,4 nor does the fact that the contract wasprematurely extendedbecause of economic reasons affectthe appli-cability of this doctrine.'As it is clear that the petitionin this case,though filed after theextension agreementshad been executed, was nevertheless timely filedwith respect to the automatic renewal dates of the original contracts,we find no bar to a present determination of representatives 64.The appropriate unit :The Petitioner (Operating Engineers)seeks aunit of all productionand maintenance employees, excluding welders, electricians, and trans-port salesmendrivers, in additionto certain groupsnormally excluded8 The record,however, reveals that the 1954 supplemental contract between the Employerand the IAMdid not result from multiemployer bargaining.4 AmericanSteelFoundries,85 NLRB 19, at p. 20eWorthington Corporation(Holyoke Works),109 NLRB 1306.e See alsoGeneral Electric Companuy (River Works),107 NLRB 70,at pp.70,71 ; Ken,nedy Van Saun Manufacturing and Engineering Corporation,108 NLRB 1662;La PointeMachineToolCompany,109 NLRB 514. INTERNATIONAL MINERALS & CHEMICAL CORPORATION55and not in issue here.The Smelter Workers, Independent, and CIOagree that the unit sought is appropriate, except the Independent andCIO would also exclude the machinists.The CIO would, alterna-tively, either exclude all maintenance employees except the black-smiths, or acquiesce in the unit sought.The IAM contends that theunit sought is inappropriate and that the seven groups of employees'which it represents are appropriate, but contends that if the Boardfinds the unit sought appropriate, each of its seven groups should con-stitute a separate voting group.The Employer agrees that the unitsought is appropriate.As an alternative, the Employer contendsthat two separate units are appropriate : one composed of the employ-es represented by the Smelter Workers and the other composed of allthe employees represented by IAM.The Employer opposes the es-tablishment of separate voting groups for each of the seven groupsrepresented by I AM.The Employer is engaged in the mining and refining of potash andemploys a total of about 800 employees in its operations.From 1941to 1947 the employees of the Employer were represented by variouslabor organizations in a production and maintenance unit.TheSmelter Workers was certified as representative of the production andmaintenance unit on July 13, 1945. Subsequent thereto many em-ployee groups were severed therefrom as craft units.On January3, 1947, the International Brotherhood of Electrical Workers, LocalNo. 643, AFL, herein called IBEW, was certified as bargaining repre-sentative of the Employer's electricians.On October 18, 1948, theIAM was certified as representative of the Employer's machinists.OnJuly 6, 1950, the IAM was certified as representative of seven unitsof employees, as follows: (1) Painters; (2) steelworkers, riggers, andhoist drivers; (3) pipefitters and plumbers; (4) carpenters and cementfinishers; (5) lampmen; (6) maintenance mechanics, automotive me-chanics, and oiler-pumpers; and (7) powerhouse employees.Thecertifications of the IAM for these seven units, as well as its certifica-tion for the machinists unit, were issued pursuant to consent elections.The oilers and pumpers of the maintenance mechanics' unit werelater added to the lampmen unit, which group was then designated bythe Employer as utility servicemen, and the IAM was recognized astheir bargaining agent.The powerhouse employees were transferredinto the maintenance mechanics unit and the powerhouse unit nolonger exists.On December 2, 1952, the International Brotherhoodof Boilermakers, Iron Ship Builders, Blacksmiths, Forgers, and Help-ers of America, herein called Boilermakers, was certified as represe-Ita-tive of the Employer's welders, and the Smelter Workers was certifiedMachinists, maintenance mechanics, carpenters, painters, steelworkers, pipefitters, andutility servicemen379288-56-vol 113-5 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDas representative of allproduction employees in the mine, refinery,storage and loading, sampling, chemical plant, and common labor de-partments, and all blacksmiths, their helpers, and apprentices.Atthe present, the Employer has separate contracts with the SmelterWorkers, IBEW, and Boilermakers covering their respective units.Each contract between the Employer and the TAM from 1950 to thepresent has covered all employees of the eight units for which theIAM had been certified.As above indicated, the Petitioner seeks a production and mainte-nance unit, with certain exclusions, while the Smelter Workers and theIAM oppose the absorption of the units for which they had been certi-fied.The IAM contends that the units of employees for which it hadbeen certified are appropriate.As already indicated, these certifica-tions were all made pursuant to consent elections, and are not thereforeby themselves controlling of the unit determination.' It is clearfrom the record that despite the separate certifications, the Employerand the IAM since 1950 have bargained for these employees on thebasis of a single unit, with one contract covering all of these employees.In view of this bargaining history, we find that the separate groupshave been merged into a single unit.'We, therefore, reject the con-tention of the IAM that each of the seven groups be established as aseparate voting group.Accordingly, we find that the following em-ployees of the Employer constitute an appropriate unit for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act :All of the Employer's maintenance employees at its Carlsbad, NewMexico, plant, including machinists, maintenance mechanics, painters,carpenters, steelworkers, pipefitters, and utility servicemen, but exclud-ing electricians, welders, office clerical employees, professional em-ployees, guards, and supervisors as defined in the Act, and all otheremployees.We now turn to the group represented by the Smelter Workersconsisting of the production employees in the mine, refinery, storageand leading, sampling, chemical plant, and common labor depart-ments, and the blacksmiths.The Smelter Workers was certified forthese employees on December 2,1952, after a Board-directed election,loand they have been bargained for as a separate unit since that dateunder a collective-bargaining agreement.However, before directingan electionfor employees who have been separately represented, theBoard must be administratively satisfied that the petitioning union8 General Electric Compan4J (River Works), supra0Un,tted States Time Corporation,108 NLRB 1435. At the hearing, the Petitionerrequested an election in any group the Board finds to constitute an appropriate unit.101nternatsonal Minerals&Chemical Corporation,100 NLRB No 254 (not reported inpirated volumes of Board Decisions and Oiders). FRANCIS I. DU PONT AND COMPANY57has sufficient representative interests among those employees." Inthe instant case, we have administratively determined that the Peti-tioner has failed to make the necessary showing of interest amongthe production employees and blacksmiths.We shall, therefore, notdirect an election for these employees.[Text of Direction of Election omitted from publication.]u SeeTan Processing Corporatton,96 NLRB 300, at p. 303 ,Standard d Poor's Corpora-tton,95 NLRB 248, at pp 249, 250Francis I.Du Pont and CompanyandWesternBroker Divisionof Commercial Telegraphers Union,AFL, Petitioner.Case No.13-RC-4242. July 7,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Allen P. Haas, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of telegraphic employees at the Em-ployer's 62 offices in California, Delaware, Florida, Illinois, Indiana,Iowa, Kansas, Louisiana, Minnesota, Missouri, Ohio, Oklahoma, Ne-braska, New Jersey, New York, North Carolina, Pennsylvania, Ten-nessee, Texas,Wisconsin, and the District of Columbia, includingtelegraphers, teletypists, and trainees, but excluding all other em-ployees, professional employees, and all supervisors as defined in theAct.The Employer contends that the only appropriate unit shouldbe confined to the telegraphic employees at its Chicago, Illinois, office.The Employer is a partnership with its principal offices in NewYork, New York, where it operates as a broker and dealer in securitiesand commodities and is a member of various national and localsecurities and commodities exchanges.Prior to April 1, 1954, theEmployer maintained offices in 10 States and the District of Columbiaunder the Francis I. Du Pont title, with its main offices in New YorkCity where it dealt primarily in the sale and purchase of stocks. Onthat date, the Employer acquired the business of James E. Bennett113 NLRB No. 6.